Case: 14-41208      Document: 00513119841         Page: 1    Date Filed: 07/17/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                      Fifth Circuit

                                                                                  FILED
                                                                               July 17, 2015
                                    No. 14-41208
                                  Summary Calendar                             Lyle W. Cayce
                                                                                    Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ADAN AMADOR-CUENCA, also known as Adan Amador Villareal-Cuenca,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:14-CR-918-1


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Adan Amador-Cuenca appeals his 80-month sentence for transporting
an illegal alien. The sentence was above the advisory guideline maximum of
41 months.      Amador-Cuenca argues that the sentence was substantively
unreasonable because it was greater than necessary to accomplish the
sentencing goals of 18 U.S.C. § 3553(a). He argues that the district court




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-41208      Document: 00513119841   Page: 2   Date Filed: 07/17/2015


                                 No. 14-41208

ignored other relevant factors by giving too much weight to a prior sentence
for illegal reentry.
      Amador-Cuenca does not assert any procedural error. We review the
substantive reasonableness of the sentence for abuse of discretion. See Gall v.
United States, 552 U.S. 38, 46, 51 (2007); Rita v. United States, 551 U.S. 338,
351 (2007). We consider whether the sentence “(1) does not account for a factor
that should have received significant weight, (2) gives significant weight to an
irrelevant or improper factor, or (3) represents a clear error of judgment in
balancing the sentencing factors.” United States v. Chandler, 732 F.3d 434,
437 (5th Cir. 2013) (internal quotation marks and citation omitted). But we
“must give due deference to the district court’s decision that the [18 U.S.C.]
§ 3553(a) factors, on a whole, justify the extent of the variance,” even if we
“might reasonably have concluded that a different sentence was appropriate.”
Gall, 552 U.S. at 51.
      As the district court noted, Amador-Cuenca had several prior convictions
for illegally entering the United States, two in 1997, two in 1998, and one in
2005. He was also convicted of smuggling aliens in 1999 and 2000. He received
a 37-month sentence for the 2000 offense and a 70-month sentence for the 2005
conviction. The district court noted that the most recent sentence of 70 months
had not had any obvious deterrent effect. The court also cited “the need to
promote respect for the law, to deter further criminal conduct, and to provide
for the safety of the community.”      Further, the degree of deviation was
comparable to other above-guideline sentences we have affirmed. See United
States v. Herrera-Garduna, 519 F.3d 526, 531-32 (5th Cir. 2008) (collecting
cases and affirming a 60-month sentence where the guideline maximum was
27 months).




                                       2
    Case: 14-41208   Document: 00513119841     Page: 3   Date Filed: 07/17/2015


                                No. 14-41208

     In light of the deference due to the sentencing court, the sentence is not
unreasonable. See Gall, 552 U.S. at 51-52. The judgment is AFFIRMED.




                                      3